DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Heather Kleinhardt on 1/11/2021.
The application has been amended as follows: 
5.	(Canceled)

9.	(Currently amended) The antenna apparatus according to claim 1, wherein the circuit board comprises a board body first extension portion extends from an end of the board body adjacent to the radiator body in a first direction which extending from the first surface to the second surface, the first extension portion further comprises a first sub-extension portion and a second sub-extension portion, the first sub-extension portion is configured to connect the board body and the second sub-extension portion, the first sub-extension portion is made of non-conductive material, and the second sub-extension portion is made of metal material of the circuit board

1, wherein the circuit board comprises a board body first extension portion extends from an end of the board body adjacent to the radiator body in a first direction which extending from the first surface to the second surface, and an end of the first extension portion adjacent to the second surface is covered with a metal foil

Allowable Subject Matter
Claims 1-4, 6-7, 9-14, 16-17, 21, and 23-24 are allowable.
The following is an examiner’s statement of reasons for allowance: 
In response to remarks submitted by Applicants filed 12/23/2020, as well as the claim amendments made therein, and, upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.

Lin (US 2015/0318601), Wu et al. (US 2019/0207318), Edwards et al. (US 2019/0081394), Shin et al. (US 2019/0067795), Mai et al. (US 2018/0006361), Lin (US 2015/0188213), and the other cited references are all cited as teaching some elements of the claimed invention including an antenna radiator comprising a radiator body and a power feeding portion, a support member, a first extension portion, and a circuit board. 
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845